The opinion of the Court was delivered by
Rogers, J.
There is no substantial variance between the description of the instrument in the declaration, and the evidence offered. In the due-bill, as it is called, there is an acknowledgement of indebtedness, which includes a promise to pay, which, although not in form a promissory note under the statute, may well come under that description in a declaration in trover. Though a promissory note under the statute must be in writing, there are no precise words necessary to be used in a note, or bill. Morris v. Lee, Lord Raym. Rep. 1396; Chitty on Bills 41.
Certainty to a common intent is all that is required, and in this case the record would support a plea in bar to another suit, with a different description.
Next as to the damages. In general, the value of the article at the time of the conversion is the measure of damages. To this the jury may add interest for the detention ; and when there is any tort accompanying the conversion, that may enhance the damages beyond the real value of the thing. Fisher v. Prince, 3 Burr. 1365; People v. Barrett and Ward, 1 Johns. Rep. 65; Wilson v. Gibbs and Conine, 2 Johns. Rep. 280. In Pennsylvania, in trover, the value of the property is usually the measure of the damages, although the jury are justifiable in going further, when there has been an outrage in the taking, or vexation or oppression in the detention. 6 Serg. & Rawle 430. The conversion is a tort which may, under some circumstances, be an injury of a very serious nature. It is easy to conceive cases where the measure of damages which is in general given would be a very inadequate remedy. As when a merchant’s commercial securities are withheld from him by a depository, or bailee, it may be to the entire ruin of his commercial credit. In the case at bar trespass would not lie; trover is the only remedy. When there is more than an ordinary wrong, either in the taking or the detention, justice seems to require something in addition, as a compensation to the injured party, and a punishment to the wrongdoer. Mercer v. Jones, 3 Camp. 476, has been greatly relied on by the *335counsel in error. That was trover for a bill of exchange. The question was how the damages were to be calculated. “ In trover,” says lord Ellenborough, “ the rule is, that the plaintiff is entitled to damages equal to the value of the article converted at the time of the conversion. There is no reason why this rule should not be applied to trover for a bill of exchange. The damages, therefore, in this case must be calculated by the amount of the principal and interest due upon the bill of exchange at the time of the demand and refusal to deliver it up. In Mercer v. Jones, the court do nothing more than apply the general rule to a bill of exchange, and declare the value of the bill to be the principal and interest at the time of the conversion. There was no outrage in the taking, nor does it appear that there was any vexation or oppression in the detention. The decision of the court in no way interferes with the exception to the general rule, which is as well settled by authority as the rule itself.
Judgment affirmed.